DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 06/28/2022.
Claims 1-6, 8-14, and 16-17 are allowed.
Claims 7 and 15 have been canceled.
Claim 16-17 are new.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
receive log data of a plurality of devices, the network corresponding to an internal private network to which a public IP address is allocated;  acquire operation time information of each of the devices from the received log data, the operation time information corresponding to a time index based on the log data of each of the plurality of devices; calculate similarity of the operation time between the plurality of devices based on the acquired operation time information; determine a device group including two or more devices in which the calculated similarity of the operation time between the two or more devices is equal to or greater than a predetermined reference value,
wherein the processor is configured to determine the device group by generating a graph-based cluster in which the two or more devices are connected to each other, the device group being utilized for a predetermined target service.

The prior art of record does not disclose the limitations above in combination with the remaining elements in the independent claims 1 and 10.  Dependent claims depend from now allowed claims 1 and 10 and are therefore also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH NGUYEN whose telephone number is (571)270-0657. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 5712703037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH NGUYEN/Primary Examiner, Art Unit 2456